


110 HCON 133 : Supporting the goals and ideals of a

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 133
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 16, 2007
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  Long-Term Care Awareness Week.
	
	
		Whereas the Department of Health and Human Services has
			 reported that approximately 60 percent of individuals who are over the age of
			 65 will need some kind of long-term care services and at some point more than
			 40 percent of such individuals will require nursing home care;
		Whereas in 2005 the Government Accountability Office
			 projected that by 2040 the number of individuals in the age group of
			 individuals who are 85 years of age or older, which it finds is the age group
			 most likely to require long-term care services, is projected to increase more
			 than 250 percent from 4,300,000 individuals in 2000 to 15,400,000
			 individuals;
		Whereas the Internet site of the National
			 Clearinghouse for Long-Term Care Information notes that the Medicare program
			 does not generally pay for most long-term care services that are needed and
			 that the Medicare program pays for skilled nursing facility services only after
			 a recent hospital stay, that Medicare beneficiaries generally pay more than
			 $118 in daily coinsurance beginning on the 21st day of coverage and coverage
			 ends after 100 days, and that the Medicare program does not cover a stay in an
			 assisted living facility or adult day care;
		Whereas an AARP study in 2006 found that 59 percent of
			 people in the United States who are 45 years of age or older overestimated the
			 level of coverage under the Medicare program for nursing home care and more
			 than half of such people who are 45 years of age or older indicate they believe
			 such program provides coverage for assisted living, which it does not;
		Whereas the 2006 AARP study concludes that given the
			 already high costs related to long-term care and the projected growth in the
			 size of the older population in future years, it is essential for people in the
			 United States to learn more about the costs of long term care, about ways to
			 prepare for and pay for long term care, and State and community resources that
			 are available to assist in these challenges;
		Whereas the Government Accountability Office has reported
			 that broad-based misperceptions regarding the Medicare program’s level of
			 long-term care coverage significantly contributes to the lack of personal
			 preparation of people in the United States for the financing of long term care
			 and advises that the government can play a significant part in enhancing
			 personal preparedness by educating people in the United States about the scope
			 of coverage of long-term care under public programs such as the Medicare
			 program;
		Whereas people in the United States have a right to know
			 what long-term care coverage is available to them so that they are able to make
			 informed retirement choices;
		Whereas the first phase of the Department of Health and
			 Human Service’s pilot program to raise awareness regarding planning for
			 long-term care obtained a less than 8 percent response rate by consumers
			 requesting information in selected States;
		Whereas in 2002 the Government Accountability Office
			 reported that less than 10 percent of the elderly population in the United
			 States and a lower percentage of those aged 55 to 64 years of age in the United
			 States have purchased long-term care insurance;
		Whereas the Department of Commerce indicates that savings
			 as a percentage of after tax income declined from approximately eight percent
			 in 1990 to less than zero since 2005;
		Whereas in 2005 the Government Accountability Office
			 reported that spending on long-term care services solely for the elderly is
			 projected to grow at least two-and-a-half times and could grow almost four-fold
			 to $379 billion in 2050;
		Whereas the Government Accountability Office has reported
			 that many people in the United States have neared impoverishment by depleting
			 their assets to pay the significant costs of their long-term care;
		Whereas AARP reports that an estimated 44,400,000
			 individuals who are 18 years of age or older provide unpaid care to another
			 adult and others have estimated the value of such unpaid services to be
			 approximately $257 billion annually;
		Whereas advance planning by family members will help to
			 protect caregivers’ health, financial security, and quality of life;
		Whereas our Nation’s long term care challenges will
			 significantly impact women, who make up more than 58 percent of people in the
			 United States who are 65 years of age and older, and greater than two-thirds of
			 people in the United States who are 85 years of age and older;
		Whereas encouraging people in the United States to
			 anticipate and plan for their future long-term care needs will help them
			 achieve greater health and financial security, as well as greater independence,
			 choice, and control over the services they need in the setting of their choice;
			 and
		Whereas a long term care awareness week has been observed
			 during the first full week in November, which in 2007 will be the week of
			 November 4th through 10th: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of a Long-Term Care Awareness Week;
			(2)encourages the
			 Secretary of Health and Human Services to continue working to educate people in
			 the United States about long-term care; and
			(3)urges the people
			 of the United States to recognize such a week as an opportunity to learn more
			 about the potential risks and costs associated with long-term care and the
			 options available to help meet their long-term care needs.
			
	
		
			Passed the House of
			 Representatives October 15, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
